                      Case 4:20-cv-05640-YGR Document 224 Filed 12/31/20 Page 1 of 4


            1
                 THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
            2      tboutrous@gibsondunn.com                         mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
            3      rdoren@gibsondunn.com                          492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
            4      dswanson@gibsondunn.com                        HARRY R. S. PHILLIPS (D.C. Bar No.
                 JAY P. SRINIVASAN, SBN 181471                    1617356; pro hac vice)
            5       jsrinivasan@gibsondunn.com                      hphillips2@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP                      GIBSON, DUNN & CRUTCHER LLP
            6    333 South Grand AvenueW                          1050 Connecticut Avenue, N.W.
                 Los Angeles, CA 90071                            Washington, DC 20036
            7    Telephone: 213.229.7000                          Telephone: 202.955.8500
                 Facsimile: 213.229.7520                          Facsimile: 202.467.0539
            8
                 VERONICA S. LEWIS (Texas Bar No.                 ETHAN D. DETTMER, SBN 196046
            9    24000092; pro hac vice)                            edettmer@gibsondunn.com
                   vlewis@gibsondunn.com                          ELI M. LAZARUS, SBN 284082
          10     GIBSON, DUNN & CRUTCHER LLP                        elazarus@gibsondunn.com
                 2100 McKinney Avenue, Suite 1100                 GIBSON, DUNN & CRUTCHER LLP
          11     Dallas, TX 75201                                 555 Mission Street
                 Telephone: 214.698.3100                          San Francisco, CA 94105
          12     Facsimile: 214.571.2900                          Telephone: 415.393.8200
                                                                  Facsimile: 415.393.8306
          13
                                                                Attorneys for Defendant APPLE INC.
          14                                  UNITED STATES DISTRICT COURT
          15
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          16                                          OAKLAND DIVISION
          17
                 EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR
          18                                                   Case No. 4:11-cv-06714-YGR
                             Plaintiff, Counter-defendant      Case No. 4:19-cv-03074-YGR
          19     v.
                 APPLE INC.,
          20
                             Defendant, Counterclaimant
          21                                                   DECLARATION OF ETHAN D. DETTMER
                 IN RE APPLE IPHONE ANTITRUST                  IN SUPPORT OF DEFENDANT APPLE
          22     LITIGATION                                    INC.’S STATEMENT IN RESPONSE TO
                                                               ORDER TENTATIVELY DENYING
          23                                                   ADMINISTRATIVE MOTION TO MODIFY
                                                               CASE SCHEDULE [DKT. 330]
          24
                 DONALD R. CAMERON, et al.,
          25                                                   Hon. Yvonne Gonzalez Rogers
                                         Plaintiffs
          26           v.
          27     APPLE INC.,
                                         Defendant.
          28

Gibson, Dunn &
Crutcher LLP

                       DECLARATION OF ETHAN D. DETTMER ISO APPLE’S RESPONSE TO DECEMBER 18 ORDER
                       Case 4:20-cv-05640-YGR Document 224 Filed 12/31/20 Page 2 of 4


            1            I, Ethan D. Dettmer, hereby declare as follows:
            2            1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case.          Except where otherwise stated, I have personal
            5    knowledge of the facts stated below and, if called as a witness, I could and would testify competently
            6    thereto. I submit this declaration in support of Apple’s Statement in Response to Order Tentatively
            7    Denying Administrative Motion to Modify Case Schedule.
            8            2.      Apple has consistently informed class plaintiffs that preparing the requested
            9    transactional data is an extremely complex undertaking that cannot be expedited due to engineering
          10     requirements and technological processing constraints.          Indeed, Apple long ago informed class
          11     plaintiffs that it would take multiple weeks to produce the transactional data and that each new request
          12     class plaintiffs made would increase the time it would take to complete production.
          13             3.      On August 4, 2020, Eli Lazarus, my co-counsel in this case, sent an email to Rachele
          14     Byrd and Ted Wojcik, counsel for the consumer plaintiffs and developer plaintiffs respectively, and to
          15     their colleagues, explaining that producing the transactional data as requested will take significant
          16     efforts, that Apple continues to investigate how to produce the data in accordance with plaintiffs’
          17     requests in light of the constraints, and that difficulties created by the pandemic exacerbate the situation.
          18     A true and correct copy of this letter is attached hereto as Exhibit 1.
          19             4.      On August 5, 2020, Mr. Lazarus sent an email to Ms. Byrd, Mr. Wojcik, and their
          20     colleagues, explaining that while Apple is able to produce the materials in relational tables “the
          21     processing and analysis time will likely be greater.” A true and correct copy of this letter is attached
          22     hereto as Exhibit 2.
          23             5.      On August 7, 2020, my colleagues and I attended a telephonic meet and confer with
          24     counsel for consumer plaintiffs and developer plaintiffs. On that call Apple explained it would take at
          25     least two weeks to produce the data as a relational table.
          26             6.      On August 14, 2020, Mr. Lazarus sent an email to Ms. Byrd, Mr. Wojcik, and their
          27     colleagues, again explaining that it would take at least two weeks to produce the data as a relational
          28     table. A true and correct copy of this letter is attached hereto as Exhibit 3.

Gibson, Dunn &
Crutcher LLP                                                          1
                        DECLARATION OF ETHAN D. DETTMER ISO APPLE’S RESPONSE TO DECEMBER 18 ORDER
                       Case 4:20-cv-05640-YGR Document 224 Filed 12/31/20 Page 3 of 4


            1           7.      On August 24, 2020, Mr. Lazarus sent an email to Ms. Byrd, Mr. Wojcik, and their
            2    colleagues, again explaining the burden of extracting and organizing the large volume of data. A true
            3    and correct copy of this letter is attached hereto as Exhibit 4.
            4           8.      On September 10, 2020, Mr. Lazarus sent an email to Ms. Byrd, Mr. Wojcik, and their
            5    colleagues, explaining that additional requests increase the time to complete the full production. A true
            6    and correct copy of this letter is attached hereto as Exhibit 5.
            7           9.      On October 12, 2020, Mr. Lazarus sent a letter to Ms. Byrd and Mr. Wojcik, addressing
            8    their concerns regarding data discovery and again explaining that additional requests increase the time
            9    to complete the production. A true and correct copy of this letter is attached hereto as Exhibit 6.
          10            10.     On October 23, 2020, Mr. Lazarus sent a letter to Ms. Byrd and Mr. Wojcik, addressing
          11     their concerns regarding data discovery and again explaining that additional requests increase the time
          12     to complete the production. A true and correct copy of this letter is attached hereto as Exhibit 7.
          13            11.     On October 27, 2020, I sent a letter to Robert Lopez, counsel for the developer plaintiffs,
          14     and to Ms. Byrd, explaining that Apple is prepared to produce the transactional data but that the
          15     production is a significant undertaking. A true and correct copy of this letter is attached hereto as
          16     Exhibit 8.
          17            12.     On November 2, 2020, I sent a letter to Ben Siegel, counsel for the developer plaintiffs,
          18     and to Ms. Byrd, addressing their concerns regarding the production of transactional data and
          19     explaining that each of plaintiffs’ additional demands increase the time to complete the full production.
          20     A true and correct copy of this letter is attached hereto as Exhibit 9.
          21            13.     On November 6, 2020, Mr. Lazarus sent a letter to Ms. Byrd and Mr. Wojcik, explaining
          22     that plaintiffs’ expectation ignores the necessary effort required by Apple to make the production. A
          23     true and correct copy of this letter is attached hereto as Exhibit 10.
          24            14.     On December 10, 2020, Mr. Lazarus sent an email to Mr. Siegel, Mr. Wojcik, and
          25     Ms. Moskowitz, counsel for Epic Games, Inc., and their respective colleagues, stating that “[b]ecause
          26     Apple [] agreed to certain of plaintiffs’ demands to include additional fields, assembling the final data
          27     set will require some additional time.” A true and correct copy of this letter is attached hereto as
          28     Exhibit 11.

Gibson, Dunn &
Crutcher LLP                                                         2
                        DECLARATION OF ETHAN D. DETTMER ISO APPLE’S RESPONSE TO DECEMBER 18 ORDER
                      Case 4:20-cv-05640-YGR Document 224 Filed 12/31/20 Page 4 of 4


            1           I declare under penalty of perjury under the laws of the United States that the foregoing is true
            2    and correct and that this Declaration was executed on December 30, 2020, at Coronado, California.
            3

            4

            5                                                                  /s/ Ethan D. Dettmer
                                                                                   Ethan D. Dettmer
            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                       3
                        DECLARATION OF ETHAN D. DETTMER ISO APPLE’S RESPONSE TO DECEMBER 18 ORDER
